DETAILED ACTION
	Applicant’s response (amendments, arguments) filed with the RCE are acknowledged.  The examiner is open to interview in order to advance prosecution on the merits.  Applicant’s new amendments are beyond the scope of that by original presentation.  Thus, the rejection of record is maintained over the claims by original presentation.  That said, the examiner is open to searching and examining in full those peptides which applicant has identified as bearing unexpected results on response page 6 (SEQ ID NOS: 6 and 20, as well as 7-10 and 26-27, already allowed in the parent for which a TD has been approved thereover).
The filing/approval of the terminal disclaimer over parent U.S. Patent 9,896,486 has traversed the double patenting rejection.  Applicant’s arguments previously traversed the prior art rejection. 

Allowed Subject Matter – Modified (Partial Scope of Parent);
Elected Peptide SEQ ID NO: 25 – Now Found to Meet Claim 1 Limitations 
Following the 1/13/21 Amendment
	The examiner notes that the elected peptide species SEQ ID NO: 25 was already allowed and issued in the parent US9896486, and after the 1/13/21 amendment, now meets the limitations of claim 1 which requires at least one more mutation in one of the other claimed positions of which peptide SEQ ID NO: 25 only shows as containing a Q9A mutation.
However, the seven (7) peptide of SEQ ID NOS: 7-10 and 26-27 meet the limitations and remain allowed (as also in the parent), as all containing the required Q9A substitution and at least one more mutation at one of the other positions claimed, and each showing unexpected results over Zvar1 (see Tables 1-2 below), as required by the claimed invention.  These seven peptides are the only peptides found to meet “all” required limitations of the claimed invention. Applicant may amend the scope of the claims to these seven peptides, which would leave it containing a different scope than that of the parent and which would be found allowable.


    PNG
    media_image1.png
    249
    321
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    156
    322
    media_image2.png
    Greyscale

Restriction/Election-Maintained, Previously Modified
Applicant’s election without traverse of the modified 235mer peptide species SEQ ID NO: 25 containing a position 9 modification versus the wild-type, specifically (Q9A)4 (see Table 2 specification of instant application and parent), in the reply filed on 3/20/19 is acknowledged.  But see above, where such was not found to meet the limitations of claim 1, and thus, this election is deemed moot.
		
    PNG
    media_image3.png
    169
    352
    media_image3.png
    Greyscale

Claims 1-2 and 30-34 read on the elected species, but the peptide does not meet the limitations of claim 1 upon closer review.
Claims 3-6, 9, 13, 18, and 20-29 are withdrawn as not drawn to the elected species.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
Claims 1-2 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, applicant has only provided seven (7) peptides of SEQ ID NOS: 7-10 and 26-27 that meet the limitations of claim 1 and remain allowed (as also in the parent), as all containing the required Q9A substitution and at least one more mutation at one of the other positions claimed, and each showing unexpected results over Zvar1 (see Tables 1-2 below), as 

			
    PNG
    media_image1.png
    249
    321
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    156
    322
    media_image2.png
    Greyscale

	Representative of the state of the art as to the unpredictability absent possession of which peptide modifications will yield improved properties (and also discussed in the parent):  Carlsson et al. (US20100048868) is deemed the closest art of record.  While Carlsson teach that peptides such as SpA (abstract) can be mutations/modified/substituted with the objective to increase alkaline stability over the wild-type peptide, such is only site-directed to asparagine residues (para 50), not Glu residues and specifically the Glu9 residue here, as required here (present claim 1, Table 1).  Carlsson does mention position 9 within the myriad of positions which may be modified (para 38), but there is no nexus to such having any affect on alkaline stability nor any mention of what amino acids may be substituted; e.g. no contemplation of Ala or Thr.  Further, 
	The related PCT written opinion applied two references (WO0063243 A1 (equivalent US6602977) and WO2012165544 A1 (equivalent US20140179898)), neither of which made any mention of improving alkaline stability as that examining authority made of record (see written opinion of record), and neither reference of which taught or suggested modifying position 9 to Ala or Thr (latter additionally with E47T, the only potential peptides found here to have improved alkaline stability (see Table 1 and 2).   While the references did teach modification of position Q9 (’243 to Trp; '977 to His; see written opinion of record), such was to amino acids other than Ala or Thr (latter additionally with E47T as well) as here, the only potential options with improved alkaline stability (see Tables 1 and 2).  Thus, like Carlsson, there was no lead compound or guidance to substitute Q9 with Ala or Thr (latter additionally with E47T), nor that such “might” increase alkaline stability, depending on what other substitutions be made (see present Table 1).  The written opinion then went on to render certain claims not novel or not involving inventive step and that alkaline stability would be an inherent property, no matter what substitution was made at Q9.  This examiner is not so persuaded and has not applied this art in similar fashion to the equivalent U.S. statutory sections under 35 USC 102 (anticipation) and 103 (obviousness).  The claims expressly require that Q9 be substituted with an amino acid other than at least Asp and that the polypeptide have improved alkaline stability, which is found unpredictable based on the present test data (see Table 1).
Thus, the specification and state of the art are unpredictable beyond those peptides shown to meet the limitations claimed as to those that will yield unexpected results over Zvar1, absent further evidence as to other peptides that may show unexpected results (e.g. post-filing evidence based on test data).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of the seven peptides above, and potentially others with further evidence made of record, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants that will meet the limitations of the invention as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in possession at the time of filing, absent further evidence as to other peptides that may show unexpected results (e.g. post-filing evidence based on test data).
Response to Amendments/Arguments
	The rejection is maintained over the claimed subject matter scope by original presentation.  However, were the claims amended to those peptides indicated above as well as SEQ ID NO: 6 and 20, the claims would likely receive favorable consideration pending the final updated search of the art, if the claims be amended thereto.
Backdrop, Parent, Over Partial Scope Found Allowable Here, Previously Noted
	As also discussed in the parent:  The art was not found to reasonably teach or suggest modifying at least position Q9 to Ala (Q9A) or Thr (Q9T) (latter additionally with E47T), the only potential polypeptides here (9) which showed improved alkaline stability over the wild-type peptides SpA/Protein Z (Table 1 and 2, SEQ ID NOS: 6-10, 20, 25-27).
	Carlsson et al. (US20100048868) is deemed the closest art of record.  While Carlsson does teach that peptides such as SpA (abstract) can be mutations/modified/substituted with the objective to increase alkaline stability over the wild-type peptide, such is only site-directed to asparagine residues (para 50), not Glu residues and specifically the Glu9 residue here, as required here (present claim 1, Table 1).  Carlsson does mention position 9 within the myriad of positions which may be modified (para 38), but there is no nexus to such having any affect on alkaline stability nor any mention of what amino acids may be substituted; e.g. no contemplation of Ala or Thr.  Further, Carlsson was not found to expressly teach any actual modifications of position 9 and whether such had any effect on alkaline stability.  Thus, there is insufficient guidance in Carlsson and a lack of any lead compound which would have led the skilled artisan to modify Q9 with Ala or Thr (latter additionally with E47T, as required here, at a minimum, to yield a peptide with improved alkaline stability.
	The related PCT written opinion applied two references (WO0063243 A1 (equivalent US6602977) and WO2012165544 A1 (equivalent US20140179898)), neither of which made any mention of improving alkaline stability as that examining authority made of record (see written opinion of record), and neither reference of which taught or suggested modifying position 9 to Ala or Thr (latter additionally with E47T, the only potential peptides found here to have improved alkaline stability (see Table 1 and 2).   While the references did teach modification of position Q9 (’243 to Trp; '977 to His; see written opinion of record), such was to amino acids other than Ala or Thr (latter additionally with E47T as well) as here, the only potential options with improved alkaline stability (see Tables 1 and 2).  Thus, like Carlsson, there was no lead compound or guidance to substitute Q9 with Ala or Thr (latter additionally with E47T), nor that such “might” increase alkaline stability, depending on what other substitutions be made (see present Table 1).  The written opinion then went on to render certain claims not novel or not involving inventive step and that alkaline stability would be an inherent property, no matter what substitution was made at Q9.  This examiner is not so persuaded and has not applied this art in similar fashion to the equivalent U.S. statutory sections under 35 USC 102 (anticipation) and 103 (obviousness).  The claims expressly require that Q9 be substituted with an amino acid other than at least Asp and that the polypeptide have improved alkaline stability, which is found unpredictable based on the present test data (see Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
/MAURY A AUDET/Primary Examiner, Art Unit 1654